Citation Nr: 1821907	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a lung disorder, including as due to asbestos exposure.  

2. Entitlement to compensation under 38 U.S.C. § 1151 (2012) for a back condition (claimed as back shots in the spine at a VA medical facility). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied petitions to reopen claims of entitlement to service connection for a lung condition, and for asbestosis.  Further on appeal, the March 2017 rating decision denying the Veteran's claim under § 1151 for a back condition, following treatment obtained at a VA medical facility.   

In October 2012 the Veteran had requested a Travel Board hearing before a Veterans Law Judge (VLJ) in this matter, but has since withdrawn that hearing request by correspondence provided September 2013.

In its August 2016 issuance, the Board reopened the claim on appeal (having considered the issue as a single matter of a lung disorder with asbestosis), then remanded it for reconsideration on its merits and further development of the evidence.   The Board remanded the claim again June 2017 for the purpose of a supplemental medical opinion from the prior VA examiner, and this provided another opinion with additional medical findings. 

The Board finds that there has been appropriate compliance with the remands of the present issue, insofar as having obtained a thorough, responsive VA medical opinion addressing the key issues of causation in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).   The Board will proceed to a decision upon this case.   

Apart from the service connection claim, the remaining matter for entitlement to section 1151 compensation has been appealed more recently, and requires the further development specified below in the remand section. 

The issue of compensation under 38 U.S.C. § 1151 is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran does not have a current competent clinical diagnosis of asbestosis.

2. The further additional diagnoses of respiratory ailments over several years, including but not limited to COPD, sinusitis, asthma, and pneumonia, are not etiologically related to an incident of the Veteran's active military service.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a lung disorder, including as due to asbestos exposure.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2018 statement, the Veteran's representative asserted that the VA examiner's opinion was unreliable.  The representative stated that "...VA merely summarily stated the [V]eteran's history but did not ascertain or determine the etiology sufficient to rule out aggravated by his service and asbestos exposure, instead imitating possible pre-existence of a lung disease."  The July 2017 VA examiner did not state that the Veteran had a lung condition prior to service.  Instead, the examiner explained that smoking and working in coal mines for 11 years after service are the more likely causes of his chronic obstructive pulmonary disease (COPD).  Further, the examiner explained that the Veteran did not have asbestosis.  The examiner reviewed medical literature in arriving at his conclusion.  The July 2017 VA examiner's opinion is adequate because it is supported by a review of the record, discussion of medical literature, and is accompanied by a persuasive rationale.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Factual Background 

Reviewing the pertinent evidence, the Veteran's Service Treatment Records (STRs) indicate that in May 1961 the Veteran had first and second degree burns and was treated with an antibacterial ointment.  

On his entrance examination report of medical history, the Veteran reported having whooping cough as a child.  His entrance examination specifically found normal lungs and chest.  Upon the October 1962 separation examination, the Veteran reported that he had a whooping cough prior to service, at age 10.  He stated it was "not anymore trouble."  As no disability was noted on entry, the presumption of soundness attaches.  Furthermore, the STRs do not note that whooping cough manifested in service.  He has not subsequently submitted lay or medical evidence that he had a disability from whooping cough upon entry into service.  

A March 1962 CT scan showed acute right frontal sinusitis.  An objective notation was made on the separation examination report that the Veteran had frontal sinusitis treated at a base hospital, with good result, no sequelae.  There was a contemporaneous CT scan indicating the presence of acute right frontal sinusitis.  A subsequent notation on separation indicated that there was present a convexity, upper portion of sternum and second, third, and fourth rib bilateral, congenital, existing prior to service.  

The September 1983 records of private hospitalization, intended to rule out pneumonia, state final diagnoses of COPD and acute bronchitis.  The Veteran had been admitted because of chest pains and cough.  This started one week ago when the patient developed a fever, chills and a cough.  He took over the counter medications.  He still coughed with pains on the right side and on deep breathing.  He became weak.  He came to the office and he was noted to have diminished breath sounds in the right lower lung field, with rales, at the base and interscapular wheezes.  He was then admitted for respiratory therapy and intravenous antibiotics.  A physical exam was conducted.  Ear, nose and throat regions were normal.  The neck was supple.  There was no adenopathy or tenderness.  The chest showed decreased breath sounds over the lower right lung field.  There were rales in both bases, inspiratory and expiratory wheezes over the interscapular areas.  The heart was regular, no murmurs.  The abdomen was soft, flat, with organomegaly.  Extremities showed no edema.  The Veteran had been admitted and immediately started on respiratory therapy.  

In April 1986, the Veteran was readmitted for shortness of breath and chest pains.  He was seen again March 1987, the Veteran was seen for probable right middle lobe pneumonia.  He had had pneumonia for 4-5 times over the last several years.  He was evaluated by another private treatment provider for COPD several times during the year 1991.

Additional private medical records indicate in April 1988, a chest x-ray demonstrated scattered granulomas in the lung fields, along with bilateral calcified hilar lymph nodes.  No acute pulmonary infiltrates present.  The impression was chronic lung disease as indicated.  No acute changes since the previous year.  In September 1989, a chest x-ray demonstrated no acute pulmonary infiltrate.  Old granulomatous disease.  There were chronic fibrotic changes to both lungs.  

In December 1994, the Veteran underwent an exercise arterial blood gas study and pneumoconiosis evaluation.  The Veteran gave an occupational history of having worked for a coal company as a cement mason where he was exposed to fiberglass and cement dust.  He had 12 years of mining experience, 8 years of which was underground.  He then worked in a fabricating factory where he was exposed to dust and welding fumes for three years.  Then worked as a truck driver and welder for a year.  His individual health history showed that he had problems with frequent colds.  He stated he had a cold for 10 years.  He had never been diagnosed with tuberculosis or bronchial asthma.  He had smoked for a total of 27 years anywhere from one to one and a half packs of cigarettes a day from 1963 to 1990.  The Veteran described cough and sputum production for years.  He had shortness of breath in the evening and wheezing on a daily basis particularly with exertion.  On a chest x-ray, there were no pleural abnormalities consistent with pneumoconiosis.  Pulmonary function testing was done, and his spirometry indicated a moderate restrictive ventilatory impairment.  

The physician further indicated that: 

It is my opinion and I can state with a reasonable degree of medical certainty that there is not sufficient subjective evidence to justify a diagnosis of coal workers pneumoconiosis with respect to this man.  This claimant does have some chronic obstructive pulmonary disease with asthmatic bronchitis as demonstrated by the reversibility on his pulmonary function testing and the medications which his personal physician has him on.  His symptoms are completely compatible with an asthmatic patient.  On appropriate medications we could expect further improvement in his ventilatory function.  The restriction on his pulmonary function testing can be a manifestation of his asthmatic condition.  This man's exercise tolerance on the treadmill was to the point of 63 METS.  This testing was limited by his orthopedic condition rather than any cardiopulmonary symptoms.  

He was noted to have some mild hypertension and he was advised that he should have this followed up by his personal physician.  

In a September 1999 statement, the Veteran described having sustained the burn injury to his face and lungs during the course of military service, in Spring 1961. The Veteran further stated having generally had lung problems since the year 1985, having had several tests done for "black lung" condition following his occupation for several years in mining.  He further stated that several scars had been found on his lungs.  

VA Medical Center (VAMC) records over several years demonstrate that in July 1999, the Veteran stated that he felt overall very well, there was no chest pain, he was breathing very well, and the only issue seen was cessation of smokeless tobacco.  When seen in May 2000, the Veteran was still utilizing smokeless tobacco, his lungs were clear, he did question whether anything could help his chronic nasal congestion.  When seen September 2000, he had chronic sinusitis, with at that time complaints of nasal congestion, yellow discharge, cough, postural drainage, right sided facial pain over two days.  When seen November 2000, the diagnosis was interim asbestosis, with settlement pending.  Later seen September 2002, the assessment was given in part of chronic obstructive pulmonary disease (COPD).  

By a February 2003 statement, the Veteran indicated that to his recollection, he had no trouble with his lungs on entrance into service, yet in 1963 was told that he had asthma.  The Veteran stated that he was treated for this problem up until three years previously, when apparently he tested positive for asbestos exposure.  The Veteran stated his understanding that most likely there was asbestos exposure in several areas where he had been stationed, including the old barracks at Fort Jackson, the ammunition training at Fort Knox, and in the bunkers, ammunition crates and barracks at Vilseck, Germany, 163rd Ordinance Ammunition Company.  

The January 2002 correspondence of Dr. W. A. Oaks, private physician and a certified B-reader (with regard to asbestosis claims), states that chest radiographs from June 2000 had been examined for the classification of pneumoconiosis according to the applicable standard.  Inspection of the lung parenchyma revealed interstitial changes in the middle and lower lung zones, bilaterally consisting of small irregular opacities of size and shape.  There was no pleural plaque or calcification.  Pleural thickening was seen in the minor fissure.  Numerous calcified granulomas were seen bilaterally.  No parenchymal infiltrate or mass was seen.  The heart was of normal size and the mediastinal structures were unremarkable.  The stated conclusion was that on the basis of the medical history, which was inclusive of a significant exposure to asbestosis dust, physical exam and the chest radiograph, the diagnosis of asbestosis was established within a reasonable degree of certainty.  

During a May 2003 hearing before a Decision Review Office (DRO) at the RO, the Veteran testified that during service he was stationed most of the time with a unit that based in Vilseck, Germany.  The Veteran stated that back in the 1960s a lot of the ammunition that he had handled was packed in crates that utilized asbestos itself.  The Veteran testified that much of the time asbestos was taken out of the boxes, and would flake off.  He stated that in Germany the bunkers themselves had asbestos lined walls.  He would lean against the walls, and pieces of asbestos would be loosened.  He stated that several shell casing utilized had asbestos.  The Veteran stated that at one point in service he went to see a doctor with shortness of breath.  According to the Veteran, a physician told him in service that he had asthma.  Then three years ago, when tested for asbestosis, the Veteran was informed by a treatment provider that he did not have asthma at all, he had asbestosis instead.  It was indicated that the Veteran had worked post-service in occupational fields where he had been doing automotive repair, and another time in mining.  However, the Veteran stated he did not recall having any lung problems up until his service.  The Veteran stated that working along with the material in the ammunition crates caused him to experience sneezing and coughing.  The Veteran stated that he saw a physician while in service who informed him that he had asthma.  His breathing now got worse every year.  About three years ago, he was told instead asbestosis.  As far as other sources of asbestos exposure, he worked in part with the motor pool in service having done automotive repairs.  Asbestos was used there for brake lines.  

On July 2003 VA examination of the respiratory system, the Veteran stated that while he was on duty at Ammunition School he threw a lighted cigarette into a pile of powder that exploded causing burns to his face.  A review of the Veteran's chart did show a progress note or basic call record dated May 20, 1961 that said first and second degree burns on the face received the prior day.  Some additional documentation of incident was stated, consistent with report previously notated.  The Veteran said that while in Ammunition School that he was exposed to asbestos in the crates that the ammunition came in and in the walls and the pipes above his head.  A review of the Veteran's discharge history and physical showed no problems with is lungs.  The Veteran went on to work in the coal mines until the 1980s.  He also worked around cars where he worked on the brakes and brake pads and other things with asbestos.  The Veteran stated that around 1980 his breath became worse.  He started being seen for this.  A chest x-ray in 1981 showed multiple calcified hilar noes and scattered calcified granuloma.  A chest x-ray in 1983 showed mild restrictive and mild obstructive disease.  An x-ray on January 28, 1981 as part of a claim for Social Security showed evidence of pneumoconiosis question of silicosis or histoplasmosis.  Also, a diagnosis was made in 1991 of COPD.  In 1963, he was treated for asthma but he did say that he did not have asthma at this time.  He said he had had lung problems since 1988.  

The Veteran stated that he was given Social Security Disability for breathing problems.  He had not recalled seeing the actual word asbestos on the forms.  The Veteran had been seen by Dr. K. in November 2002.  He was looking also at the question of asbestos.  Based on the Veteran's medical history to date, the impression stated was probable combination of obstruction and restriction.  There was a question of COPD.  A history of asbestos exposure was noted.  Pulmonary function tests in March 2002 showed moderately severe restrictive ventilatory defect.  The immediate improvement in FEV-1 and FVC with dilator suggested presence of airway obstruction.  TLC and FRC were normal.  RV was increased consistent with some air trappings.  DLCO was severely decreased but corrected when adjusted for alveolar volume.  Spirogram was worse than on January 2001.  

Additionally, interpretation spirometry showed moderate restrictive defect to significant change after inhaled BD.  In fact, post BD parameters were slightly worse compared with pre-BD parameters.  The diffusion capacity was mildly reduced.  The Veteran further stated that after he took his Albuterol / Atrovent breathing treatment, he had a soreness in his chest all over.  A CT scan of the chest showed hydronephrosis of the left kidney, otherwise unremarkable and no evidence of asbestosis.  The Veteran was now taking the albuterol inhaler and ipratropium inhaler and nebulizer.  The Veteran reported getting short of breath with and without exertion.  One flight of stairs with the Veteran carrying his grandchild would cause him shortness of breath.  He coughed occasionally with a clear sputum.  He denied any hemoptysis.  He had been in the Emergency Room a couple of times this year, but had not been admitted to the hospital for some time.  He had previous admission for pneumonia.  Physical examination of the lungs showed that they were clear.  The impression given was that there was no evidence of asbestosis.  According the examiner, it was possible that the patient had some exposure to asbestos on active duty.  He also had exposure after active duty.  However, there were no signs of asbestosis on his CT scan nor PFT.  

A December 1991 Social Security Administration (SSA) administrative decision determined that the Veteran was deemed to be disabled by that agency, effective July 28, 1990, due to the primary diagnosis of chronic lumbar strain, and secondary diagnosis of COPD.

By a May 2006 decision, the Board denied the Veteran's claim for service connection for asbestosis as a result of asbestos exposure.   An August 1992 RO rating decision, likewise a final determination, had denied entitlement to service connection for a lung condition.

More recently, an April 2011 record from a VA pulmonologist indicates the diagnostic assessment of moderately severe COPD, and chronic asthma.        

By an August 2016 decision, the Board reopened the claim for service connection for a lung disorder, to include asbestosis.  

Upon VA examination of the respiratory system in September 2016, with regard to medical history the Veteran indicated that he had undergone evaluation for lung disease, had a history of COPD since 1991, and had been worked up for asbestosis, had work on brake shoes as a mechanic, worked at an ammunition dump in Germany, smoked from 1961 through 1990, worked in coal mines for 10 years, and drove a truck over the road for 5 years.  There was no diagnostic evidence of asbestosis, there was mention of pneumoconiosis in the 2003 VA examination, and he had a history of frequent bronchitis in the past and exacerbations of COPD.  The Veteran's current respiratory condition required him to take intermittent doses of systemic corticosteroids, and utilize inhalational bronchodilator therapy.  The Veteran underwent a CT scan of the chest, which demonstrated slowly enlarging lung nodules.  Continued follow-up with unenhanced CT in 9 months was recommended to assess the largest right lung base nodule and area of groundglass opacity in the left lower lobe for stability.  A pulmonary function test (PFT) was performed.  

The opinion was then indicated that the Veteran did not have a lung condition that at least as likely as not was incurred in or caused by the claimed in-service injury, event or illness.  The stated rationale was that the Veteran had no significant airborne contaminant exposure while in service, no evidence of asbestosis on CT scan, had severe COPD with history of smoking 29 years with 10 years of employment in coal mines after separation from service.  In its June 2017 remand, the Board found that this opinion was insufficient because the examiner did not consider the Veteran's contention that he was exposed to asbestos in service as well as an incident involving exploding powder.  

The report of the CT scan of the chest was completed with coronal and sagittal reformatting.  There were not demonstrated any calcified pleural plaques to suggest asbestos-related disease.  There were calcified granulomata scattered in the lungs and calcified hilar lymph nodes bilaterally indicating healed granulomatous disease. There were numerous lung nodules bilaterally that were smoothly marginated.  The largest was located in the posterior costophrenic angle on the right measuring 1.0 x 1.1 cm compared to 0.7 x 1.0 cm in May 2011.  This had slowly enlarged over time measuring 0.5 cm in greatest dimension on a CT of the chest from September 2008.  Indolent neoplasm cannot be excluded.  In addition to the pulmonary nodules there is a small area of groundglass opacity in the superior segment of the left lower lobe measuring 1.36 cm in greatest dimension that was faintly visible on the most recent prior exam.  There was no infiltrate or effusion and no lymphadenopathy. The heart size was normal.  Thyroid lobes were unremarkable.  The visualized abdominal viscera are unremarkable except for prior left nephrectomy.   There is no suspicious osseous lesion or fracture.  Impression:  Slowly enlarging lung nodules.  Continued follow-up with unenhanced CT in 9 months is recommended to assess the largest right lung base nodule and area of groundglass opacity in the left lower lobe for stability.

By October 2016 correspondence, the Veteran again recounted the incident in which he sustained a burn injury to the lung region.  His lungs stayed sore to this day, and he caught a cold easily, as well as pneumonia.

On VA evaluation in April 2017, the assessment was bronchitis.  In July 2017, a VA medical opinion was provided.  The examiner noted that the record was reviewed and that the Veteran was exposed to an explosion with first and second degree burns to his face, and that he was possibly exposed to asbestos while working as an ammunition helper in service.  It was also noted that there was post-service asbestos exposure while working as a welder, truck driver, and mechanic working with asbestos brake pads.  It was further noted that the Veteran worked as a coal miner for 11 years.  The examiner provided the following opinion:

STRs reviewed exit physical did note a congenital abnormality in chest [bones] otherwise no pulmonary problems stated.  Note from 2002 possible asbestosis by [a private physician] diagnosed with COPD in 1991 repeated CT scans and PFTs showed no evidence of asbestosis which is the gold standard on diagnosing this diseas[e].  

[The V]eteran just recently had a CT of chest that did not diagnose asbestosis, PFTs were not restrictive which is a sign of asbestosis, chest x-ray showed no asbestosis.  [H]e saw a Dr. J[.] pulmonary specialist, Cleveland Clinic trained, that diagnosed him with moderate COPD, right lower lobe nodule question granulomatous process vers[us] neoplastic process, there is no pleural disease, a hallmark of asbestosis.  No diagnosis of asbestosis.  

[The V]eteran's diagnosis is moderate COPD.  The most common cause of COPD is smoking.  [The V]eteran smoked one pack per day for 28 years and quit in 1990, he also worked in coal mines for 11 years and that is also associated with COPD.  [The V]eteran was only in service for approximately one year.  Asbestosis can cause COPD however, [the V]eteran does not have asbestosis as per pulmonary consult pulmonary function studies and CT scan results.  [P]er literature review the time and severity of exposure contribute to disease severity.  

[The V]eteran had one year of possible exposure in service but had 28 years of smoking and 11 years in coal mines and a with history of being a welder.  Therefore it is less likely than not that the [V]eteran[']s respiratory disorder to include COPD is related to active duty service to include asbestos exposure.

The examiner reviewed medical literature titled "Smoking and inhalational exposure history," which stated that the most important risk factor for COPD is cigarette smoking.  Other exposures including passive smoke and biomass fuel use.  The literature explained that the amount and duration of smoking contribute to the disease severity.  Thus, a key step in the evaluation of patients with suspected COPD is to ascertain the number of pack years smoked (packs of cigarettes per day multiplied by the number of years), as the majority (about 80 percent) of patients with COPD in the United States have a history of cigarette smoking.  A smoking history should include the age of starting and the age of quitting, as patients may underestimate the number of years they smoked.  With enough smoking, almost all smokers will develop measurably reduced lung function.  While studies have shown an overall "dose-response curve" for smoking and lung function, some individuals develop severe disease with fewer pack years and others have minimal to no symptoms despite many pack years.  The exact threshold for the duration/intensity of cigarette smoking that will result in COPD varies from one individual to another.  In the absence of a genetic/ environmental/ occupational predisposition, smoking less than 10 to 15 pack years of cigarettes is unlikely to result in COPD.  On the other hand, the single best variable for predicting which adults will have airflow obstruction on spirometry is a history of more than 40 pack years of smoking.  The chronologically taken environmental/occupational history may disclose other important risk factors for COPD, such as exposure to fumes or organic or inorganic dusts.  These exposures help to explain the 20 percent of patients with COPD (defined by lung function alone) and the 20 percent of patients who die from COPD who never smoked.  A history of asthma should also be sought, as COPD is often misdiagnosed as asthma.  In addition, asthma may progress to fixed airflow limitation and COPD.  (See "Chronic obstructive pulmonary disease:  Risk factors and risk reduction" and "Asthma-COPD overlap" above.) 

A September 2017 CT scan conducted at the VAMC further demonstrated that there were bilateral lung nodules increasing in size.  

Applicable Law and Regulations

Under applicable VA law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic diseases may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

When, under VA law, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As to asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, VA's Adjudication Procedure Manual provides guidance in adjudicating these claims.  See M21-1, Part IV, Subpart ii, Chapter 1, section I, 3 (August 17, 2017). 

The M21-1 provides that, when considering these types of claims, VA must determine whether military records demonstrate evidence of asbestos exposure in service VA must also determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure; and thereafter determine if there was a relationship between asbestos exposure and the currently claimed disease, taking into consideration the applicable latency and exposure information.

The following is a non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. 

The M21-1 further provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  In addition, during World War II, several million people employed in U.S. shipyards and U.S. Navy personnel were exposed to asbestos.  

Meanwhile, the Court has held that the M21-1 Adjudication Procedure Manual does not create a presumption of in-service exposure to asbestos for claimants that worked in one of the occupations that the manual listed as having higher incidents of asbestos exposure.  See Dyment v. West, 13 Vet. App. 141, 145 (1999); Ashford v. Brown, 10 Vet. App. 120 (1997).   

Analysis of the Claim

Based on the foregoing, the Board must deny the claim.  The claimed condition on appeal for which the Veteran is seeking to establish service connection, pertains to any demonstrated respiratory condition with objective relationship to service, whereas the focus at least based on more recent inquiry turned to asbestosis, if present, but not exclusively that condition.  

The diagnostic history as demonstrated is somewhat complex, and at the very least involves several independent clinical diagnoses that must be sorted out.  

To begin with however, the Veteran clearly had some precipitating symptoms, asbestos exposure, and arguably relevant injury having been sustained during his service.  The symptoms included sinus congestion and some breathing difficulties then considered asthma.  Then the asbestos exposure related to in-service occupational duties with a motor pool, in military barracks, and as he has indicated, frequently with the packaging and unpacking of military ammunition crates.  The other relevant injury likewise would be the first- and second-degree burns to the lungs sustained when a lit cigarette was accidentally thrown on a pile of combustible materials.  Therefore, in-service injury and some respiratory pathology is established.  It follows, considering the next element of current disability.  Then follows the element of causation, whether that disability was incurred in the Veteran's military service.

Regarding diagnosis, the specific condition of asbestosis itself is not shown.  Rather, the Veteran does not have asbestosis as demonstrated by repeat chest x-rays and PFT studies (one treatment provider in particular identifying that as the standard for diagnosis of asbestosis), and notwithstanding that the same condition was once suspected back in 2002.  There is sufficient reason to believe that this finding of lack of pertinent diagnosis of asbestosis is accurate.  The Veteran has a large variety of symptoms and diagnoses in regard to respiratory ailments over the years, and a significant number and frequency of nonservice-related occupational causes and contributing factors to his respiratory state of health.  Arguably, that shows how there is some symptom overlap and other explanations that make it difficult to tell exactly what is the correct diagnosed condition.  The most probative evidence indicates, asbestosis is not the diagnosis, based upon diagnostic testing.  Absent evidence of a current claimed disability, a claim for service-connected compensation cannot be established.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998). 

There are otherwise several very evident diagnoses of respiratory ailments over the years, this ranging from COPD, to sinusitis, asthma, pneumonia, and some more structural or observable conditions as benign lung nodules.

Having reviewed the case history longitudinally, and also taking into appropriate consideration of the VA examiner's July 2017 opinion in this matter, the Board cannot find that any current clinical diagnosis of a respiratory ailment is etiologically related to an incident of the Veteran's active military service.  Initially, the Veteran's specific symptomatology manifested during military service did not continue thereafter, for upwards of two decades.  Sinusitis, asthma, and any subsequent or intermittent respiratory condition that arguably could represent the residuals of asbestos exposure, therefore are not shown to have had a continuous symptomatology relationship from service discharge to the present.  That being, another objective means upon which to demonstrate and prove service connection for chronic disease, or otherwise generally useful principle for observing the presence of causation.  See generally, 38 C.F.R. § 3.303(b).  Nor, for that matter, did any one particular condition continue from within reasonable proximity from service, to the present time.  Arguably, and with so many potential overlapping diagnoses, a single line can or could be drawn from past to present.  Here, however, there are also numerous nonservice-related outside causative and contributing factors to the claimed condition at issue.  For instance, the Veteran had hazardous post-service occupational exposure that may have included exposure to asbestos.  He also worked for 20 years in the coal mining industry.  He did pursue and at least one case obtain compensation from some other sources in regard to that problem, including the award of Social Security Administration (SSA) disability benefits.   The Veteran further had a post-service history of approximately 30 years of smoking cigarettes.  

Additionally, the VA medical opinion, with recent examiner's addendum, likewise did not find a medical relationship to service when looking at the current confirmed respiratory disorders.  Instead, the VA examiner indicated in particular that the Veteran's long-term history having been a smoker for decades and other nonservice-related occupational factors lasted for far greater in length than the degree of asbestos exposure in service, and also considering what if any impact the first and second-degree burn injuries affecting the lungs may have ever had.  This opinion is supported by thorough medical history review and physical examination.  It is considered probative evidence as a result.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 Vet. App. 177 (1993).  There is no probative medical opinion to the contrary.

The Veteran's own assertions have also been considered; he is clearly competent to state observable events and symptoms.  However, in this case, his opinions regarding the causes of his respiratory conditions are not competent and probative.  This case is medically complex transpired over several years basically required a medical determination, as there is a significant demonstration of numerous and extended outside factors in the medical history as contributing long-term to the overall disability picture.  The Veteran has not been shown to have the training, skills, or experience needed to provide a probative opinion in a case this complex.  

Accordingly, the preponderance of the evidence is unfavorable and the claim on appeal must be denied.  VA's benefit-of-the-doubt doctrine does not apply under the circumstances.  


ORDER

Service connection for a lung disorder, including as due to asbestos exposure, is denied. 


REMAND

Given the Veteran's claim, that at a VA Medical Center (VAMC) in Clarksburg, West Virginia he received back shots to the spine that caused a further back problem, and that there is limited indication on file regarding the exact nature and medical result of the alleged injury due to VA medical treatment, further development of the evidence is required.  Specifically, by VA medical opinion, 
as requested below.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding his claim for compensation benefits under 38 U.S.C. § 1151, in regard to treatment received at the Clarksburg VAMC in December 2016.  The claims file must be made available for the examiner to review, and the examiner should confirm this review was completed. 

The examination should initially indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran has additional disability resulting from the December 16, 2016 instance of treatment at a VA medical facility where he received pain relief shots to the spine region.  

If the Veteran does have additional disability, then please also indicate:

(a) whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment provided; or 

(b) whether the proximate cause of the additional disability was an event not reasonably foreseeable. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, then the AOJ should issue a Supplemental Statement of the Case (SSOC) to the Veteran, and afford him an opportunity to respond.  Then return the case to the Board for further appellate review and consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
 
Department of Veterans Affairs


